

115 HR 1535 IH: Lower Farmington River and Salmon Brook Wild and Scenic River Act
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1535IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Ms. Esty (for herself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate certain segments of the Farmington River and
			 Salmon Brook in the State of Connecticut as components of the National
			 Wild and Scenic Rivers System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Lower Farmington River and Salmon Brook Wild and Scenic River Act. 2.FindingsThe Congress finds that—
 (1)the Lower Farmington River and Salmon Brook Wild and Scenic River Study Act of 2005 (Public Law 109–370) authorized the study of the Farmington River downstream from the segment designated as a recreational river by section 3(a)(156) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(156)) to its confluence with the Connecticut River, and the segment of the Salmon Brook including its main stem and east and west branches for potential inclusion in the National Wild and Scenic Rivers System;
 (2)the studied segments of the Lower Farmington River and Salmon Brook support natural, cultural, and recreational resources of exceptional significance to the citizens of Connecticut and the Nation;
 (3)concurrently with the preparation of the study, the Lower Farmington River and Salmon Brook Wild and Scenic Study Committee prepared the Lower Farmington River and Salmon Brook Management Plan, June 2011, that establishes objectives, standards, and action programs that will ensure the long-term protection of the outstanding values of the river segments without Federal management of affected lands not owned by the United States;
 (4)the Lower Farmington River and Salmon Brook Wild and Scenic Study Committee has voted in favor of Wild and Scenic River designation for the river segments, and has included this recommendation as an integral part of the management plan;
 (5)there is strong local support for the protection of the Lower Farmington River and Salmon Brook, including votes of support for Wild and Scenic designation from the governing bodies of all ten communities abutting the study area;
 (6)the State of Connecticut General Assembly has endorsed the designation of the Lower Farmington River and Salmon Brook as components of the National Wild and Scenic Rivers System (Public Act 08–37); and
 (7)the Rainbow Dam and Reservoir are located entirely outside of the river segments designated by the amendment made in section 3, and, based on the findings of the study of the Lower Farmington River pursuant to Public Law 109–370, this hydroelectric project (including all aspects of its facilities, operations and transmission lines) is compatible with such designation.
 3.DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new paragraph:
			
 (213)Lower farmington river and salmon brook, ConnecticutSegments of the main stem and its tributary, Salmon Brook, totaling approximately 62 miles, to be administered by the Secretary of the Interior as follows:
 (A)The approximately 27.2-mile segment of the Farmington River beginning 0.2 miles below the tailrace of the Lower Collinsville Dam and extending to the site of the Spoonville Dam in Bloomfield and East Granby as a recreational river.
 (B)The approximately 8.1-mile segment of the Farmington River extending from 0.5 miles below the Rainbow Dam to the confluence with the Connecticut River in Windsor as a recreational river.
 (C)The approximately 2.4-mile segment of the main stem of Salmon Brook extending from the confluence of the East and West Branches to the confluence with the Farmington River as a recreational river.
 (D)The approximately 12.6-mile segment of the West Branch of Salmon Brook extending from its headwaters in Hartland, Connecticut, to its confluence with the East Branch of Salmon Brook as a recreational river.
 (E)The approximately 11.4-mile segment of the East Branch of Salmon Brook extending from the Massachusetts-Connecticut State line to the confluence with the West Branch of Salmon Brook as a recreational river..
		4.Management
 (a)In generalThe Lower Farmington River and Salmon Brook Wild and Scenic Committee, in coordination with the Secretary, shall lead and coordinate implementation of the management plan for the river segments designated by the amendment made in section 3 in accordance with such amendments to the management plan as the Secretary determines are consistent with this Act. The management plan shall be deemed to satisfy the requirements for a comprehensive management plan pursuant to section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
			(b)Cooperative agreements
 (1)In generalIn order to provide for the long-term protection, preservation, and enhancement of the river segments designated by the amendment made in section 3 of this Act, the Secretary is authorized to enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act with—
 (A)the State of Connecticut; (B)the towns of Avon, Bloomfield, Burlington, East Granby, Farmington, Granby, Hartland, Simsbury, and Windsor in Connecticut; and
 (C)appropriate local planning and environmental organizations. (2)ConsistencyAll cooperative agreements provided for under this Act shall be consistent with the management plan and may include provisions for financial or other assistance from the United States.
				(c)Land management
 (1)Zoning ordinancesFor the purposes of the river segments designated by the amendment made in section 3, the zoning ordinances adopted by the towns in Avon, Bloomfield, Burlington, East Granby, Farmington, Granby, Hartland, Simsbury, and Windsor in Connecticut, including provisions for conservation of floodplains, wetlands and watercourses associated with the segments, shall be deemed to satisfy the standards and requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
 (2)Acquisition of landThe provisions of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)) that prohibit Federal acquisition of lands by condemnation shall apply to the river segments designated by the amendment made in section 3 of this Act. The authority of the Secretary to acquire lands and permanent structures for the purposes of the river segments designated by the amendment made in section 3 of this Act shall be limited to acquisition by donation or acquisition with the consent of the owner of the lands, and shall be subject to the additional criteria set forth in the management plan.
 (d)Rainbow DamThe designation made by the amendment in section 3 shall not be construed to— (1)prohibit, pre-empt, or abridge the potential future licensing of the Rainbow Dam and Reservoir (including any and all aspects of its facilities, operations and transmission lines) by the Federal Energy Regulatory Commission as a federally licensed hydroelectric generation project under the Federal Power Act; or
 (2)affect the operation of, or impose any flow or release requirements on, the unlicensed hydroelectric facility at Rainbow Dam and Reservoir.
 (e)Relation to National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the Lower Farmington River shall not be administered as part of the National Park System or be subject to regulations which govern the National Park System.
 (f)Protection afforded by Wild and Scenic River designationThe National Park Service may not administratively change the extent of the protection afforded to the river segments designated by the amendment made in section 3.
 5.Farmington River, Connecticut, designation revisionSection 3(a)(156) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended in the first sentence—
 (1)by striking 14-mile and inserting 15.1-mile; and (2)by striking to the downstream end of the New Hartford-Canton, Connecticut town line and inserting to the confluence with the Nepaug River.
 6.DefinitionsFor the purposes of this Act: (1)Management planThe term management plan means the management plan referred to in section 2(3).
 (2)SecretaryThe term Secretary means the Secretary of the Interior. 